DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS)s filed are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
The arguments pertaining to the restriction are persuasive. Therefore the restriction has been withdrawn and both Groups I and II will be examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 10, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt US 20100142324 in view of Rowe US 20140230567.
As to claim 1, Vogt teaches “A phased-array sonar transducer system, comprising: a planar array of transducer elements; and a multiplexing circuit for selecting between a first state and a second state during either transmit operation, receive operation or both transmit and receive operation, the multiplexer configured to connect transducer elements to a plurality of connections different between the first state and second state ([0012]; Figure 2A), wherein the system is configured to transmit and receive beams at a first frequency when the multiplexer is in the first state and transmit and receive beams at a second frequency when the multiplexer is in the second state ([0029]to [0031]; Figures 2A and 2B), and wherein the angle of the beams from vertical in the first and second state are substantially similar ([0029], [0039] and [0048]. The Vogt reference teaches the importance of beam angles and how the angles can affect the acquired data. Altering the beam angle only involves routine skill in the art since the structural elements are already known and taught by Vogt. Altering the angle of a known element depends on the application of the sensing system which would be obvious to one of ordinary skill in the art).” Vogt does not teach a dual-frequency.
Rowe teaches “dual-frequency ([0025]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Vogt and Rowe. Utilizing a dual phase or dual frequency system allows for the acquisition of long range data as well as short range data. Utilizing more than one frequency aids in the increasing the accuracy of the sonar system. 
As to claims 3, 4, 10 and 11, Vogt does not explicitly teach “wherein the beams angles are common between all beams and the beam angles are approximately 300 from vertical.” And “wherein the beams angles are common between all beams and the beam angles are approximately 200 from vertical.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to use the teachings of Vogt to arrive at the claimed limitations. This can be seen in [0029], [0039] and [0048]. The Vogt reference teaches the importance of beam angles and how the angles can affect the acquired data. Altering the beam angle only involves routine skill in the art since the structural elements are already known and taught by Vogt. Altering the angle of a known element depends on the application of the sensing system which would be obvious to one of ordinary skill in the art. 

As to claim 5, Vogt teaches “wherein the multiplexing circuit combines adjacent elements into a single effective element for the low-frequency state ([0012] and [0013] teach a multiplexer. This element is capable to combining adjacent elements into a single element for a low frequency state).”

As to claims 6 and 12, Vogt teaches “wherein the phased-array transducer elements are grouped into eight element types for each side of the transducer (Figure 2B shows a grouping of 8 elements).”

As to claims 7 and 13, Vogt teaches “wherein the inter-element spacing is approximately one half wavelength at the high frequency (Figures 2A and 2B. Spacing the elements only involves routine skill in the art. The elements are taught by Vogt and the rearrangement of the elements is dependent on the application of the sonar system. One of ordinary skill in the art would arrange them as needed to in order to optimize the measurement).”

As to claim 8, Vogt teaches “A phased-array sonar system, comprising: a planar array of transducer elements; and means for multiplexing a plurality of connections from the array of transducer elements to transmit circuits, receive circuits, or transmit and receive circuits between a first state and a second state ([0012]; Figure 2A), wherein the effective inter-element spacing in at least one direction of the array of transducer elements is different between the first state and second state and the sonar system operates at a different frequency between the first state and second state ([0029]to [0031]; Figures 2A and 2B).” Vogt does not teach a dual-frequency.
Rowe teaches “dual-frequency phased-array ([0025]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Vogt and Rowe. Utilizing a dual phase or dual frequency system allows for the acquisition of long range data as well as short range data. Utilizing more than one frequency aids in the increasing the accuracy of the sonar system. 

As to claim 14, Vogt does not explicitly teach “wherein the angle of the beams from vertical in the first and second state are substantially similar”.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to use the teachings of Vogt to arrive at the claimed limitations. This can be seen in [0029], [0039] and [0048]. The Vogt reference teaches the importance of beam angles and how the angles can affect the acquired data. Altering the beam angle only involves routine skill in the art since the structural elements are already known and taught by Vogt. Altering the angle of a known element depends on the application of the sensing system which would be obvious to one of ordinary skill in the art. 

Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt US 20100142324 in view of Rowe US 20140230567 and Lindberg US 4373143.
As to claims 2 and 9, the prior arts do not explicitly teach that the frequencies are separated by one octave, however, adjusting the separation between frequencies only involves routine skill in the art.
Lindberg teaches “wherein the two frequencies are separated by approximately one octave (Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lindberg with Vogt and Rowe. Separating the frequencies by a desired amount depends on the application of the sonar system. It is an adjustment that one of ordinary skill in the art would know how to do in order to improve the accuracy of the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863